Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2097 Filed 03/30/20 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 RONALD LEE MILLER,

                           Petitioner,         Case No: 16-20222
 -v-                                           Honorable Arthur Tarnow
                                               Magistrate Judge R. Steven Whalen
 UNITED STATES OF AMERICA,

                           Respondent.

 Aldous Brant Cook                            Paul J. Stablein
 United States Attorney’s Office              Paul Stablein, PLLC
 Assistant United States Attorney             Attorney for Defendant
 211 West Fort Street, Suite 2001             380 N Old Woodward Ave, Ste 320
 Detroit, Michigan 48226                      Birmingham, Michigan 48009
 (313) 226-9553                               (248) 540-1600
 brant.cook@usdoj.gov                         PaulStablein@StableinLaw.com



             DEFENDANT’S PETITION FOR COMPASSIONATE
                  RELEASE FROM INCARCERATION

       NOW COMES the Defendant, Ronald Lee Miller, by and through his

 attorney, Paul Stablein, and in support of his Motion for Compassionate Release

 from Incarceration, states as follows:

       1.     Mr. Miller is before this Honorable Court based upon a petition

 submitted to the Court by Mr. Miller’s family seeking consideration that Mr. Miller

 be released from custody because of his failing health and the current national
                                          1
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2098 Filed 03/30/20 Page 2 of 21




 emergency stemming from the global spread of the novel coronavirus (COVID-19).

       2.     On January 31, 2018, this Court sentenced Mr. Miller to 72 months

 imprisonment based upon his plea-based convictions for conspiracy to distribute and

 to possess with intent to distribute heroin and for being a felon in possession of a

 firearm. (Doc. #337). He is currently incarcerated at FCI Butner in Butner, North

 Carolina.

       3.     18 U.S.C. § 3582(c)(1)(a) authorizes this Honorable Court to reduce the

 term of imprisonment of an inmate if it finds that “extraordinary and compelling

 reasons warrant such a reduction.”

       4.     Mr. Miller is 69 years old and suffers from multiple health problems

 including chronic obstructive pulmonary disease (COPD), chronic hepatitis C,

 cirrhosis of the liver, liver cancer, atherosclerosis and heart disease.

       5.     On March 13, 2020, the President of the United States declared a

 national emergency pursuant to the National Emergencies Act (50 U.S.C. § 1601, et

 seq.) because the COVID-19 pandemic in the United States constitutes a national

 emergency beginning March 1, 2020. Like the United States, the governor of North

 Carolina declared a state of emergency in the state on March 10, 2020, authorizing

 state funds to combat and monitor the spread of the virus. A copy of the March 10

 Executive Order No. 116 is attached hereto as Exhibit A.

                                            2
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2099 Filed 03/30/20 Page 3 of 21




       6.     On March 14, 2020, the governor issued Executive Order No. 117,

 which prohibited mass gatherings to no more than one hundred people in the state

 and closed all public schools to limit the spread of COVID-19. A copy of Executive

 Order No. 117 is attached hereto as Exhibit B. On March 17, 2020, the governor

 ordered all bars and restaurants in the state closed to public consumption of food or

 beverages on their premises. A copy of Executive Order No. 118 is attached hereto

 as Exhibit C.

       7.     Because “local control measures for the emergency, taken alone, are

 insufficient to assure adequate protection for lives and property because the scale of

 the COVID-19 emergency is so great that it exceeds the capability of local

 government officials to cope with it,” on March 23, 2020, the governor issued

 Executive Order No. 120, limiting gatherings of people to 50 and closing the

 remainder of all the states retail/entertainment venues. A copy of Executive Order

 No. 120 is attached hereto as Exhibit D.

       8.     Because of his age and severe medical conditions, Mr. Miller is at

 greater risk of dying than other inmates if he contracts COVID-19. The Chinese

 Center for Disease Control, in an oft-cited study covering over 72,000 coronavirus

 cases, found that the fatality rate for patients between age 70 and 79 was nearly 10%

 for patients who were otherwise healthy. Characteristics of and Important Lessons

                                            3
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2100 Filed 03/30/20 Page 4 of 21




 From the Coronavirus Disease 2019 (COVID-19) Outbreak in China, Zunyou Wu,

 M.D., JAMA. Found at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html. More alarming is that the US Center for

 Disease Control and Prevention (CDC) reports that persons over the age of 65, who

 suffer from chronic lung disease or who suffer from serious heart conditions are at

 high risk for severe illness from COVID-19. See report entitled Coronavirus 2019,

 at   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 higher-risk.html.

       9.        Mr. Miller incorporates those statements of fact and conclusions of law

 as set forth in his accompanying Memorandum in Support of Defendant’s Petition

 for Compassionate Release from Incarceration as if the same were more fully set

 forth herein.

       WHEREFORE, Mr. Miller prays this Honorable Court for an order reducing

 his term of imprisonment to that already served and imposing a term of probation or

 supervised release with or without conditions that does not exceed the unserved

 portion of his original term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(a)

 as amended by the First Step Act, P.L. 115-391, 132 Stat. 5194, at § 603 (Dec. 21,

 2019).

                                                 Respectfully Submitted,

                                             4
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2101 Filed 03/30/20 Page 5 of 21




                                           /s/Paul J. Stablein
                                           Paul J. Stablein
                                           Paul Stablein, PLLC
                                           Attorneys for Defendant
                                           39520 Woodward Ave, Suite 230
                                           Bloomfield Hills, Michigan 48304
                                           (248) 540-1600
                                           PaulStablein@StableinLaw.com
 DATED:      March 30, 2020




                                       5
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2102 Filed 03/30/20 Page 6 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 RONALD LEE MILLER,

                           Petitioner,         Case No: 16-20222
 -v-                                           Honorable Arthur Tarnow
                                               Magistrate Judge R. Steven Whalen
 UNITED STATES OF AMERICA,

                           Respondent.

 Aldous Brant Cook                            Paul J. Stablein
 United States Attorney’s Office              Paul Stablein, PLLC
 Assistant United States Attorney             Attorney for Defendant
 211 West Fort Street, Suite 2001             380 N Old Woodward Ave, Ste 320
 Detroit, Michigan 48226                      Birmingham, Michigan 48009
 (313) 226-9553                               (248) 540-1600
 brant.cook@usdoj.gov                         PaulStablein@StableinLaw.com



       MEMORANDUM IN SUPPORT OF DEFENDANT’S PETITION FOR
          COMPASSIONATE RELEASE FROM INCARCERATION

        Defendant, Ronal Miller, respectfully moves this Honorable Court for an

 order reducing his sentence to the time that he has already served based on the

 “extraordinary and compelling reasons” discussed herein, pursuant to the newly

 amended 18 U.S.C. § 3582(c)(1)(A)(i). In light of the coronavirus pandemic, which

 in part prompts this requested relief, Mr. Miller’s motion can and should be handled

 without oral argument and on an expedited basis so as to save his life.
                                          6
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2103 Filed 03/30/20 Page 7 of 21




                                     INTRODUCTION

        Mr. Miller is currently 69 years old and in failing health. He is incarcerated

 at FCI Butner in Butner, North Carolina, as the result of this Honorable Court’s

 sentencing on January 31, 2018. (Doc. #337). A review of Mr. Miller’s medical

 records indicates that he suffers from numerous debilitating medical conditions that

 threaten his life expectancy. Prior to his incarceration, Mr. Miller had been treating

 with the Heart & Vascular Institute, PLLC, 4160 John R Street, Detroit, Michigan,

 since at least September 2016.1 As of that date, his past medical history included

 hypertension (high blood pressure), hyperlipidemia (high cholesterol), coronary

 artery disease, hepatitis and liver cancer. On January 24, 2017, he presented there

 complaining of chest pain and shortness of breath. A few months later on May 16,

 2017, Mr. Miller was seen there complaining of the same problems, but also noted

 leg swelling, leg pain and dizziness. On that day the facility recorded his blood

 pressure at 172/110 mmHg. Because he was not improving, doctors scheduled Mr.

 Miller for an echocardiogram which was performed on June 20, 2017. The test, as

 indicated in the report, resulted in a finding that Mr. Miller had decreased



 1 This Honorable Court issued its Order Appointing the Federal Community Defender on March
 24, 2020. The Federal Community Defender contacted counsel on March 25, 2020. Counsel
 contacted Mr. Miller’s family and attempted to obtain as much of Mr. Miller’s medical records as
 the family possessed, many of whom live in the State of Ohio. Therefore, counsel’s reference to
 the available medical records should not be taken as comprising all of the available information.
                                                 7
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2104 Filed 03/30/20 Page 8 of 21




 functioning of his heart. The report indicates a finding of “Left ventricular ejection

 fraction estimated by 2D a 50-55 percent.” A copy of the records from the Heart &

 Vascular Institute is attached hereto as Exhibit E. It should be noted that an earlier

 echocardiogram performed at the Providence Heart Institute in Southfield,

 Michigan, showed that on May 2, 2016, Mr. Miller had a left ventricle ejection

 fraction of 65 to 70 percent. A copy of the May 2, 2016, Stress Echocardiogram

 Report is attached hereto as Exhibit F. Therefore, it is clear that Mr. Miller’s heart

 condition was worsening in the time leading up to his sentencing date.

       According to records from the Bureau of Prisons, Mr. Miller is prescribed a

 total of 13 separate medications for various medical conditions including chronic

 obstructive pulmonary disease (COPD), high blood pressure, atherosclerosis and

 heart disease. A copy of the medication reconciliation sheet from the Bureau of

 Prisons is Attached hereto as Exhibit G. He must use an inhaler to breath after

 walking only a short distance, uses a cane because his legs are weak and sometimes

 give out and carries with him nitroglycerin tablets to take when he frequently

 experiences chest pain.

       Because of his age and severe medical conditions, Mr. Miller is at greater risk

 of dying than other inmates if he contracts COVID-19. The Chinese Center for

 Disease Control, in an oft-cited study covering over 72,000 coronavirus cases, found

                                           8
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2105 Filed 03/30/20 Page 9 of 21




 that the fatality rate for patients between age 70 and 79 was nearly 10% for patients

 who were otherwise healthy. Characteristics of and Important Lessons From the

 Coronavirus Disease 2019 (COVID-19) Outbreak in China, Zunyou Wu, M.D.,

 JAMA.        Found    at   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-higher-risk.html. More alarming is that the US Center for

 Disease Control and Prevention (CDC) reports that persons over the age of 65, who

 suffer from chronic lung disease or who suffer from serious heart conditions are at

 high risk for severe illness from COVID-19. See report entitled Coronavirus 2019,

 at   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 higher-risk.html.

       The coronavirus outbreak has led many experts to note the increased exposure

 of high risk populations to disease within prisons, which are like petri dishes of

 contagion:




 See See Prison Policy Initiative, No Need to Wait for Pandemics, available at:


                                          9
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2106 Filed 03/30/20 Page 10 of 21




 http://www.prisonpolicy.org/blog/2020/03/06/pandemic/.

       Moreover, Mr. Miller, who is 69 years old and living with these many

 preexisting conditions, falls within the demographic of those most highly exposed

 to COVID-19 disease and fatality according to guidance provided by the Centers for

 Disease Control and Prevention (CDC). See, e.g., The Justice Collaborative,

 Guidance on COVID-19 in Release Advocacy, available at

 http://thejusticecollaborative.com/wpcontent/uploads/2020/03/TJC_CoronavirusDe

 fenseCourts_Onesheet_02.pdf. The CDC has issued guidance that individuals at

 higher risk of contracting COVID-19 - adults over 60 years old and people with

 chronic medical conditions such as heart disease and other conditions that weaken

 the immune system - take immediate preventive actions, including self-quarantine.

 Indeed, according to an oft-cited study by the Chinese Center for Disease Control

 covering over 72,000 COVID-19 cases, the fatality rate for patients between 70-79

 was nearly 10%.      See Characteristics of and Important Lessons from the

 Coronavirus Disease 2019 Outbreak in China, Zunyou Wu, MD, JAMA, available

 at: http://jamanetwork.com/journals/jama/fullarticle/2762130. Of course, that does

 not factor in Mr. Miller’s additional risks from his medical conditions including

 COPD and coronary artery disease. See CDC Report, supra.

       Jurisdictions around the country have begun releasing prison populations that

                                         10
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2107 Filed 03/30/20 Page 11 of 21




 are susceptible to COVID-19 exposure. See, e.g., L.A. County Releasing Some

 Inmates from Jail to Combat Coronavirus, L.A. Times, Mar. 16, 2020, available at:

 http://www.latimes.com/california/story/2020-03-16/la-jail-population-arrests-

 down-amidcoronavirus; NYC Board of Correction Calls on City to Begin Process of

 Releasing Certain Prisoners in Response to COVID-19, Sentencing Law and Policy

 blog, available at:

  http://sentencing.typepad.com/sentencing_law_and_policy/2020/03/nyc-board-of-

 correctioncalls-on-city-to-begin-the-process-of-releasing-certain-prisoners-asap-in-

 re.html.

       Contrary to the Government’s response to the petition, this Honorable Court

 has jurisdiction to entertain Mr. Miller’s petition. On December 29, 2018, Mr. Miller

 filed the attached appeal with the warden at FCI Butner. On information and belief,

 Mr. Miller has heard no response to his appeal, which is well in excess of the 30

 days mandated by the statute. A copy of his appeal is attached hereto as Exhibit H.

                                   ARGUMENT

       The compassionate release statute was first enacted as part of the

 Comprehensive Crime Control Act of 1984. It provided that a district court could

 not modify a final term of imprisonment except in four situations, one of which was

 the existence of “extraordinary and compelling reasons” warranting the reduction,

                                          11
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2108 Filed 03/30/20 Page 12 of 21




 as determined by the sentencing court. But although the courts have the final

 decision-making authority over whether a sentence would be reduced, the statute

 imposed a gatekeeper—that authority could be invoked only upon a motion by the

 Director of the BOP. Without such a motion, sentencing courts were powerless to

 reduce a prisoner’s sentence, even if the court concluded that extraordinary and

 compelling reasons warranted the reduction. 18 U.S.C. § 3582(c)(1)(A)(i); see also

 PL 98–473 (HJRes 648), PL 98–473, 98 Stat 1837 (Oct. 12, 1984).

       That changed when Congress enacted the First Step Act, which amended 18

 U.S.C. § 3582(c)(1)(A). See P.L. 115-391, 132 Stat. 5194, at § 603 (Dec. 21, 2018).

 Under the amended statute, a court can now reduce a sentence for “extraordinary

 and compelling reasons” in two circumstances: (i) if the Director of the BOP files a

 motion requesting such relief; or (ii) “upon motion of the defendant,” if the

 defendant has exhausted all administrative remedies to appeal the BOP’s failure to

 bring a motion, or if 30 days has lapsed “from the receipt of such a request by the

 warden of the defendant’s facility,” whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

 See also United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *3

 (S.D. Tex. June 17, 2019) (“[u]nder the newly amended § 3582(c)(1)(A) [defendant]

 has standing to bring this motion because more than 30 days elapsed between his

 reduction-insentence request to the warden and a response.”); United States v.

                                          12
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2109 Filed 03/30/20 Page 13 of 21




 Cantu-Rivera, No. CR H-89-204, 2019 WL 2578272, at *1 (S.D. Tex. June 24,

 2019) (defendant’s “petition . . . meets the requirement of a lapse of 30 days from

 the receipt by the warden of the defendant’s facility . . .The Court therefore has the

 authority to address the motion of the defendant.”).

       Here, jurisdiction exists under the First Step Act amendments because, as

 indicated above, Mr. Miller has exhausted his BOP administrative appeal.

       Congress did not define what would constitute an “extraordinary and

 compelling reason” warranting a reduction of a sentence under § 3582(c). Indeed,

 the legislative history confirms that it intended to grant federal sentencing courts

 broad discretion to make those determinations on a case-by-case basis and to reduce

 fundamentally unfair sentences where such reasons exist.

       Congress’s initial goal in passing the Comprehensive Crime Control Act was

 to abolish federal parole and create a “completely restructured guidelines sentencing

 system.” S. Rep. No. 98-225, at 52, 53 n.74 (1983). But with the elimination of

 parole as a corrective measure in cases where early release is warranted, Congress

 recognized the need for an alternative review process. It therefore allowed for

 judicial reduction of certain sentences under § 3582(c):

        The Committee believes that there may be unusual cases in which an
        eventual reduction in the length of a term of imprisonment is justified
        by changed circumstances. These would include cases of severe
        illness, cases in which other extraordinary and compelling
                                          13
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2110 Filed 03/30/20 Page 14 of 21




        circumstances justify a reduction of an unusually long sentence, and
        some cases in which the sentencing guidelines for the offense of which
        the defendant was convicted have been later amended to provide a
        shorter term of imprisonment.
        Id. at 55–56 (emphasis added).

       Put differently, rather than having the Parole Commission review every

 federal sentence, Congress decided to let sentencing courts decide, in a far narrower

 band of cases presenting extraordinary and compelling circumstances, if “there is a

 justification for reducing a term of imprisonment.” Id. at 56.

       The situations listed in § 3582(c) were thus intended to serve as “safety valves

 for modification of sentences,” enabling sentence reductions when justified by

 factors that previously could have been addressed through the (now abolished)

 parole system. Id. at 121. This approach was intended to keep “the sentencing power

 in the judiciary where it belongs,” rather than with a federal parole board, and

 permitted “later review of sentences in particularly compelling situations.” Id.

 (emphasis added). Notably, Congress imposed no limitations on courts’ authority

 to make such determinations, declining to define what constitutes “extraordinary and

 compelling reasons” or to otherwise constrain judges’ discretion. The mandate was

 simple: If extraordinary and compelling circumstances were present, they would

 “justify a reduction of an unusually long sentence.” S. Rep. No. 98-225, at 55–56

 (1983).

                                          14
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2111 Filed 03/30/20 Page 15 of 21




        Unfortunately, the establishment of the BOP as a gatekeeper effectively

 eliminated the safety valve. The BOP, which is of course part of the Department of

 Justice, hardly ever opened the gate.2 As a result, Congress, through the First Step

 Act, allowed direct access to the sentencing court once an inmate’s request to the

 BOP has been exhausted.

        Following the First Step Act’s passage, courts have held that they are vested

 with discretion to find “extraordinary and compelling reasons” for a reduction in

 sentence that go beyond the technical requirements set forth in BOP regulations and

 USSG § 1B1.13, application note 1 (setting forth such “extraordinary and

 compelling reasons” as “terminal illness” and a guideline that a prisoner over 65

 years old should be release early when he has “served at least 10 years or 75 percent

 of his sentence”). See United States v. Redd, 97-cr-6, 2020 U.S. Dist. LEXIS 45977

 at *7-12 (E.D. Va. Mar. 16, 2020) (district courts vested with discretion to find

 “extraordinary and compelling reasons” beyond the technical requirements of the

 guidelines manual or BOP regulations); Cantu, supra, at *5; Cantu-Rivera, supra,

 at *2 n.1; United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6



 2 See, e.g., The Answer is No: Too Little Compassionate Release in US Federal Prisons, Human
 Rights Watch, 2 (Nov. 2012),
 https://www.hrw.org/sites/default/files/reports/us1112ForUploadSm.pdf (noting that between
 1992 and 2012, the average annual number of prisoners who received compassionate release
 following a motion by the BOP was less than two dozen).
                                                  15
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2112 Filed 03/30/20 Page 16 of 21




 (M.D.N.C. June 28, 2019) (“While the old policy statement provides helpful

 guidance, it does not constrain the Court’s independent assessment of whether

 ‘extraordinary and compelling reasons’ warrant a sentence reduction under §

 3582(c)(1)(A)(i).”).

        In addition to the above-mentioned reasons, this Honorable Court must of

 course take into consideration the current pandemic. Last Saturday, March 14, 2020,

 the Bureau of Prisons announced their first positive case of COVID-19 in New York.

 The following day, two more cases were identified. As of March 29, 2020, the BOP

 has identified 19 inmates who have tested positive and 19 staff members. The virus

 arrived    at   Butner     yesterday.       https://www.bop.gov/coronavirus/index.jsp.

 Meanwhile, the BOP is continuing to transfer inmates between facilities using only

 a temperature check. See BOP Implementing Modified Operations, id. It continues

 to transfer inmates to and from local medical facilities, id., as no doubt is happening

 at FCI Butner. And because symptoms can arise days and weeks after exposure and

 contagion, as confirmed cases appear in a given facility, the BOP will necessarily be

 playing a game of catchup.3


 3 This is already becoming clear. See “Some ‘low-risk’ inmates to be released, NYC Mayor de
 Blasio said” (Mar 22, 2020), https://abc7ny.com/health/some-low-riskinmates-to-be-released-
 due-to-coronavirus/6038522/. This article reflects that the inmate with a confirmed case in
 Brooklyn was in the facility for two days before he started complaining of symptoms and was
 taken to the hospital. On Sunday, two more cases were identified in FCC Oakdale, in Louisiana.
 Id. A staff member at another facility has tested positive and didn’t have contact with inmates
                                                16
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2113 Filed 03/30/20 Page 17 of 21




         Medical professionals behind bars are sounding the alarm as well.

 Craig McCarthy, “Top Rikers Doctor: Coronavirus ‘Storm is Coming,’” N.Y. Post

 (Mar. 19, 2020) (“[W]e cannot change the fundamental nature of jail. We cannot

 socially distance dozens of elderly men living in a dorm, sharing a bathroom. Think

 of a cruise ship recklessly boarding more passengers each day. . . . Please let as many

 out as you possibly can.”). Rikers, as an example, went from zero cases to two

 confirmed inmate cases to 21 confirmed inmate cases nearly overnight. See Jan

 Ransom, “‘A Storm is Coming’: Fears of an Inmate Epidemic as the Virus Spreads

 in the Jails,” N.Y. Times, Mar. 21, 2020.

         The Government’s response indicates that Mr. Miller should not be allowed

 to “jump the line.” While all inmates are vulnerable to catching COVID-19, certain

 populations are at special risk. As of today, the CDC has indicated that those over

 65 years old are at a higher risk for severe illness. See CDC: Morbidity and Mortality

 Weekly Report (Mar. 18, 2020) (“Overall, 31% of cases, 45% of hospitalizations,

 53% of ICU admissions, and 80% of deaths associated with COVID-19 were among

 adults aged ≥65 years with the highest percentage of severe outcomes among persons

 aged ≥85 years.”).

         Mr. Miller is in the heart of those most vulnerable to suffering the most severe



 after he tested positive. Id.
                                            17
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2114 Filed 03/30/20 Page 18 of 21




 outcomes reported. He is 69 years old, and he suffers from numerous debilitating

 medical conditions, as noted above.

       Should this Honorable Court see fit to order the release of Mr. Miller, he will

 self-quarantine at his home with his wife, Darlene, and their daughter, age 27, and

 their son, age 23. The family will reside at their home at 14060 East State Fair,

 Detroit Michigan 48205.

       The Court’s order of appointment also ordered the parties to address Mr.

 Miller’s eligibility under “the Elderly and Family Reunification for Certain

 Offenders Pilot Program” as set forth in 34 U.S.C. § 60541(g). Mr. Miller is eligible

 for such consideration. The statute states in pertinent part:

       (g) Elderly and family reunification for certain nonviolent offenders
       pilot program
              (1) Program authorized
                     (A) In general
              The Attorney General shall conduct a pilot program to determine
              the effectiveness of removing eligible elderly offenders and
              eligible terminally ill offenders from Bureau of Prisons facilities
              and placing such offenders on home detention until the
              expiration of the prison term to which the offender was
              sentenced.
                     (B) Placement in home detention
              In carrying out a pilot program as described in subparagraph (A),
              the Attorney General may release some or all eligible elderly
              offenders and eligible terminally ill offenders from Bureau of
              Prisons facilities to home detention, upon written request from
              either the Bureau of Prisons or an eligible elderly offender or
              eligible terminally ill offender.
                     *     *       *
                                           18
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2115 Filed 03/30/20 Page 19 of 21




             (3) Scope of pilot program
             A pilot program under paragraph (1) shall be conducted through
             Bureau of Prisons facilities designated by the Attorney General
             as appropriate for the pilot program and shall be carried out
             during fiscal years 2019 through 2023.

       Section (g)(5)(A) defines the term “eligible elderly offender” as:

       (i) who is not less than 60 years of age;
       (ii) who is serving a term of imprisonment that is not life imprisonment
       based on conviction for an offense or offenses that do not include any
       crime of violence (as defined in section 16 of Title 18), sex offense (as
       defined in section 20911(5) of this title), offense described in section
       2332b(g)(5)(B) of Title 18, or offense under chapter 37 of Title 18, and
       has served 2/3 of the term of imprisonment to which the offender was
       sentenced;
       (iii) who has not been convicted in the past of any Federal or State crime
       of violence, sex offense, or other offense described in clause (ii);
       (iv) who has not been determined by the Bureau of Prisons, on the basis
       of information the Bureau uses to make custody classifications, and in
       the sole discretion of the Bureau, to have a history of violence, or of
       engaging in conduct constituting a sex offense or other offense
       described in clause (ii);
       (v) who has not escaped, or attempted to escape, from a Bureau of
       Prisons institution;
       (vi) with respect to whom the Bureau of Prisons has determined that
       release to home detention under this section will result in a substantial
       net reduction of costs to the Federal Government; and
       (vii) who has been determined by the Bureau of Prisons to be at no
       substantial risk of engaging in criminal conduct or of endangering any
       person or the public if released to home detention.

       Though Mr. Miller meets every other criteria identified by Congress for

 eligibility under the pilot program, and reunification with his family prior to any

 worsening of his health concerns would serve the apparent purposes of the act, Mr.

                                          19
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2116 Filed 03/30/20 Page 20 of 21




 Miller has served a little over two years (1/3) of this Honorable Court’s six-year term

 of incarceration. Subsection (g)(5)(A)(ii) defines those eligible as inmates having

 served 2/3 of the Court’s sentence. Therefore, absent a deviation by the Court, it

 appears Mr. Miller does not meet the definition of eligible offenders that may take

 advantage of the program.

       Nonetheless, Mr. Miller for all of the reasons stated above is eligible for

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The people of this nation are

 suffering an unprecedented attack on the health, the economy and the very

 infrastructure of society as a result of the rapid spread of this deadly virus. Mr.

 Miller is sick, and, if infected with the virus, will undoubtedly suffer the most

 extreme unfavorable outcome as a result. He struggles to breath currently – add in

 the added respiratory effects of the pneumonia that accompanies this virus, and it is

 unlikely that Mr. Miller will survive. We are living in extraordinary times. This

 Honorable Court should find extraordinary and compelling reasons that justify the

 compassionate release of Mr. Miller.

       WHEREFORE, Mr. Miller prays this Honorable Court for an order reducing

 his term of imprisonment to that already served and imposing a term of probation or

 supervised release with or without conditions that does not exceed the unserved

 portion of his original term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(a)

                                           20
Case 2:16-cr-20222-AJT-RSW ECF No. 374, PageID.2117 Filed 03/30/20 Page 21 of 21




 as amended by the First Step Act, P.L. 115-391, 132 Stat. 5194, at § 603 (Dec. 21,

 2019).

                                             Respectfully Submitted,


                                             /s/Paul J. Stablein
                                             Paul J. Stablein
                                             Paul Stablein, PLLC
                                             Attorneys for Defendant
                                             39520 Woodward Ave, Suite 230
                                             Bloomfield Hills, Michigan 48304
                                             (248) 540-1600
                                             PaulStablein@StableinLaw.com
 DATED:      March 30, 2020




                                        21
